NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                         MAR 22 2011

                                                                       MOLLY C. DWYER, CLERK
                                                                        U .S. C O U R T OF APPE ALS

KEYVAN MOBED MEHDIABADI,                         No. 09-70281

               Petitioner,                       Agency No. A095-618-039

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Keyvan Mobed Mehdiabadi, a native and citizen of Iran, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, Singh v. Gonzales, 491

F.3d 1090, 1095 (9th Cir. 2007), and we deny the petition for review.

      The BIA acted within its discretion in denying as untimely Mehdiabadi’s

motion to reopen because it was filed more than two years after the final removal

order, see 8 C.F.R. § 1003.23(b)(4)(2), and Mehdiabadi did not show that he acted

with the due diligence required for equitable tolling of the filing deadline. See

Singh, 491 F.3d at 1096-97.

      Mehdiabadi’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-70281